[ News Release TSX:RMX | NYSE Amex:RBYFebruary 3, 2010 More High-Grade Gold at Rubicon’s F2 Gold Zone, Red Lake, Ontario -includes 1.89 oz/ton gold over 11.6 feet, 0.6 oz/ton over 46.9 feet plus new intercepts at a vertical depth 1328 metres in the F2 main core area Rubicon Minerals Corporation (RMX.TSX: RBY.NYSE-AMEX) is pleased to provide an update of diamond drilling from its 100%-owned Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. New drill holes have intersected numerous high-grade and broad gold-bearing intercepts which further expand the F2 Gold System where approximately 100,000 metres of drilling have been completed to date (see news releases since March 12, 2008 and www.rubiconminerals.com for details). Ongoing exploration is part of a 158,000 metre drill program to test and infilla 1200-metre by 1600-metre target area, referred to as the ‘9X drill plan’. Significant new drill results are summarized below and all new results are presented in Table 1 and Figures 1 and 2. Southern Extension Area– wide zone of high-grade gold · Underground drill hole 122-40 intersected 0.60 oz/ton gold over 46.9 feet (20.7 g/t gold over 14.3 metres).Visible gold was noted in a number of sections of drill core, including abundant visible gold within a high-grade section of 14.40 oz/ton gold over 1.6 feet (493.6 g/t gold over 0.5 metres).This intercept is located in the southern part of the F2 Gold System (Figures 1 and in target area 3 of the 9X target area on Figure 2), approximately 754 feet (230 metres) south and 682 feet (208 metres) above the previously reported 122-10 which included 0.40 oz/ton gold over 147.3 feet (13.7 g/t gold over 44.9 metres) containing numerous higher grade subintervals (see news release dated September 14, 2009). Taken together, these holes imply significant potential for both high-grade and broad gold zones in the southern extension of the F2 Gold System. Ongoing drilling will continue to test this priority target area. Central Area – high-grade gold 2637 feet below surface in the core area of drilling · Underground drill hole 122-39 intersected 1.89 oz/ton gold over 11.6 feet (64.9 g/t gold over 3.5 metres)including a high-grade section of 12.97 oz/ton gold over 1.6 feet (444.7 g/t gold over 0.5 metres)in target area 2of the 9X target area(Figure 2).This hole was designed to test below the core area of F2 drilling and further confirms the presence of significant grades well below the core area of drilling. Deep Central Area – Additional new high-grade at depth · Surface drill hole F2-64-W2, designed to test deeper parts of the 9X target area, intersected 0.49 oz/ton gold over 11.0 feet (16.8 g/t gold over 3.4 metres) and 0.33 oz/ton gold over 4.9 feet (11.2 g/t gold over 1.5 metres) including several high grade sub intervals(Table 1).These intercepts are in target area 7 of the 9X target area (Figure 2) and are 4357 feet (1328 metres) below surface in the core area of F2 drilling. The drill hole provides continued confirmation of the depth potential of the F2 gold system. Hanging Wall Area – Additional new high-grade gold · Surface drill hole HW-3 intersected 1.81 oz/ton gold over 3.3 feet (62.0 g/t gold over 1.0 metres)in the area of previous high-grade gold intercepts in drill holes F2-39 (91.91 oz/ton gold over 1.6 feet) and F2-64 (1.25oz/ton gold over 6.6 feet). These shallow, high-grade gold intercepts in target area 3 of the 9X target area (Figure 2) suggest the emergence of another new zone within the hanging wall of the F2 system (Figure 1) that will be tested with additional drilling. “This first batch of results from our ongoing 158,000 metres drill program point to a significant expansion of the F2 gold system laterally and to depth. Our technical team has developed a solid understanding of the geological controls on the gold system which is paying dividends.” said David Adamson, President and CEO. Table 1: Assay Results Hole Depth to Centre of Intercept (m) Gold (g/t) Width (m) Gold (oz/t) Width (ft) 9X Target Area 122-28 625 13.2 3.0 0.39 9.8 5 122-29 320 3.3 8.5 0.10 27.9 4 122-29 391 3.9 3.0 0.11 9.8 4 122-29 404 7.9 2.0 0.23 6.6 4 incl. 404 10.2 1.0 0.30 3.3 4 122-30 No significant assays 122-31 Anomalous 122-33 Lost hole 122-34 270 3.6 3.3 0.11 10.8 1 122-36 Lost hole 122-37 No significant assays 122-38 184 4.2 9.9 0.12 32.6 1 incl. 185 16.2 2.0 0.47 6.6 1 122-39 804 64.9 3.5 1.89 11.6 2 incl. 803 444.7 0.5 12.97 1.6 2 122-40 459 24.6 1.0 0.72 3.3 3 122-40 467 20.7 14.3 0.60 46.9 3 incl. 470 493.6 0.5 14.40 1.6 3 F2-64-W2 1323 16.8 3.4 0.49 11.0 7 incl. 1322 29.6 0.7 0.86 2.3 7 or incl. 1324 54.1 0.5 1.58 1.6 7 F2-64-W2 1328 11.2 1.5 0.33 4.9 7 incl. 1329 29.1 0.5 0.85 1.6 7 HW-3 69 62.0 1.0 1.81 3.3 3 Holes with the prefix ‘122’ were drilled from underground, all other holes are drilled from surface. Assays are uncut. Results satisfy the following criteria: >10.0 gram gold x metre product and >3.0 g/t gold.A complete listing of results to date for the F2 Zone is available at www.rubiconminerals.com. Rubicon Minerals Corporation is a well-funded exploration and development company, focused on exploring for gold in politically safe jurisdictions with high geological potential. Rubicon controls over 65,000 acres of prime exploration ground in the prolific Red Lake gold district of Ontario which hosts Goldcorp's high-grade, world class Red Lake Mine. In addition to its Red Lake holdings, Rubicon also controls over 380,000 acres surrounding the Pogo Mine in Alaska as well as 225,000 acres in northeast Nevada. Rob McEwen, President and CEO of McEwen Capital and former Chairman and CEO of Goldcorp, owns 21.4% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W.
